                                                         l 3 -w--11116
                                                                                              FILE 0
                                                      I ~-CV·/BtNJ A6 s 1                  IN CLERK'S OFFICE
                                                                                     U.S. DiSTRICT COURT E.D.N.Y.

                                                                                     *     DEC
                                                                                                  12 2019
                                                                                         LONG ISLAND
                     AGREEMENT AND GENERAL RELEASE                                       OFFICE
                                                                                                 to
        Talon Air, LLC t'lk/a Talon Air Inc., and Adam Katz, (collectively hereinafter referred
                                                                                        risks. and
as "Defendants"), and Margarita Gonzalez ("Gonzalez") desire to avoid the costs,
                                                                                  s  between    the
delays associated with litigation and to put to rest any and all possible dispute
parties and therefore agree as follows:

               1.      Definition of Parties.

                      a.             "Plaintiff' shall be defined to include, but is not Jimited to,
                                                                                         present or
Gonzalez, and all affiliated persons or entities, including, but not limited to, her
                                                                                creditors, debtors,
former domestic partner, spouse, dependents1 heirs, assigns, successors,
                                                                                         or right is
counsel and any otherwise affiliated or related persons and entities. If an obligation
that of Ms. Gonzalez personally, she will be referred to as "Ms. Gonzalez."

                      b.             Plaintiff Gonzalez was employed by Defendant Talon Air
Inc. from on or about February 6, 2014 until on or about September 13, 2016.

                       c.             "Defendants" shall be defined as Talon Air Inc., inclusive
                                                                                           including,
of all predecessors and successors, and Adam Katz and all affiliated persons or entities
                                                                                            affiJiated
but not limited to, any present or former parent corporations, subsidiaries. divisions,
                                                                        rs, insurers. joint ventures,
entities, employee benefit plans, purchasers of assets or stock, investo
                                                                                          executo   rs,
shareholders, successors, assigns, counsel, administrators. heirs, creditors, debtors,             and
                                                                                            ees
ofticers, partners, directors. agents. fiduciaries, representatives, the employ
representatives of any such entity. and any otherwise  related persons or entities.

                      d.            "Actions" refer to the lawsuits filed by Gonzalez against
                                                                                      County
 Defendants on (a) September 27, 2016, in the Supreme Court of the state of New York,
                                                                                        in the
 of Kings, Index No. 516962-2016 (the "State Court Action"); and (b) August S, 2018,
                                                                 Case   No.: 18-cv-04415  (the
 United States District Court, Eastern District of New York,
 "Action").

                2.    Consideration. In consideration for Ms. Gonzalez's signing this
                                                                                         herein,
 Agreement and the releases of all claims asserted or which may have been asserted
                                                                                             t"),
 Defendants agree to pay the total settlem·ent amount of $30,000.00 (the ..Settlement Paymen
 payable as follows:

                Within thirty (30) business days of the late r of (a) the conclusion of plaintiff's 21
                                                                                              Court's
 day rescission period and any legal or statutory revocatic,n period thereafter. and (b) the
                                                            rita Gonzal  ez"  in the amount  of  Nine
 approval of this Agreement: (a) a payment to "Marga
 Thousand, Six Hundred and Sixty Dollars ($9,660.00), less applicable taxes      and withholdings,   to   JY1)t,
                                                                                             of  Nine
 be reported on a IRS Form W-2; (b) a payment to ''Margarita Gonzalez" in the amount
                                                                                           and other
 Thousand, Six Hundred and Sixty Dollars ($9,660.00), representing liquidated
                                                               3);  and (c) a  check made  payable   to
 damages to be reported on a IRS Form 1099-MlSC (Box
                                                                         nd  Six Hundre d and  Eighty
 ..Abdul Hassan Law Group, PLLC," in the amount of Ten Thousa
Dollars ($10,680.00), representing a reduced 1/3 contingency legal fees ($9,659) and costs                                                       IJ'{J~
($1,021), to be reported on a IRS Form 1099-MISC (Box 14).

               The payments to Gonzalez and Abdul Hassan Law Group, PLLC above shall be
sent to the office of Plaintiffs counsel Abdul Hassan Law Group, PLLC, located at 215~28
Hillside Avenue, Queens Village, NY 11427.

                3.     No Consideration Absent Execution of This Agreement. Gonzalez
 understands and agrees she would not receive the Settlement Payment specified in Paragraph 2
 above, except for her execution of this Agreement and the dismissal of this Action and the State
 Court Action.

               4.     Stipulations Dismissing the Actions. Within five (5) days of receipt of
 the Settlement Payment, counsel for the parties shall, if required, file stipulations or any other
 required documents dismissing the Action and the State Court Action with prejudice.

                  5.       General Release of Claims by Defendants. Defendants knowingly and
. voluntarily release and forever discharge Plaintiff of and from any and all claims, debts,
  obligations or liability whatsoever, whether known or unknown, that they have or may have
  against Plaintiff, as of the date of execution of this Agreement.

                          6.             General Release of Claims by Plaintiff.

                       a.              In consideration for the Settlement Payment, Gonzalez
 agrees on behalf of herself and her heirs, assigns and representatives to release Defendants Adam
 Katz and Talon Air Inc. and, as to Talon Air Inc., all of its affiliates, predecessors and
 successors, including, but not limited to~ Talon Air LLC f/k/a Talon Air Inc., Roxann
 Management Corp. n/k/a Bracket Management Corp., Roxann Management Co. LLC, Talon Air
 Investors Inc., Talon Air Maintenance Services LLC, Talon Hangar Services, LLC nlk/a
 Stratosphere Equities LLC, Stratosphere Development Co. LLC and its/their respective
 predecessors, successors, affiliates, parent. subsidiaries, members, shareholders (including, but
 not limited to Adam Katz), employees, officers, directors. representatives, agents, attorneys.
 individually, coBectively and in their official and individual capacities (hereinafter referred to
 collectively as the -~Releasees")
 whether matured or unmatured,
 6ccurrmg prior toexeciillo--=---..;r7!r:IC~~r---~-i·-:-;.--...:,..,--=;:--,.---.....!·~:::,.-;C:::::::::;::::::::.__._
                                   1:-L,r ... __            ·              r'i --     •        ---·-
                                                                                                 .L
                                                                                                                         _ _.___
                                                                                                         L2--__ .. ___ .. - ' - ·
                                                                                                        if.



 mcludin_g, but not limited t,
Talon Air Inc. and/or which ere asserted or ma haveoeen           erted in the Actions.
~ d s that this Agr ment is a full, final and com            settlement and release of all claims,
including but not limit to and by way _of exampl ny claims or rights Gonzalez may have for
breach of contract, ongful discharge, disc · mation, harassment. unpaid wages bonuses, or
commissions, mis presentation, de          ion, retaliation, promissory estoppel, violation of
privacy, breach     covenant      ood faith and fair dealing. for claims under the Employment
Retirement In m         urity Act of 1974, the Fair Labor Standards Act, 29 U.S.C. § 201, Title
   1r   ~i· ~i. ...   n   ,.      n:-i.. .. _   A_ ..   _J:'   1 n.£,1    """'   TI Cl rt   (I    ...   l'\l'\I'\_               ..   -·




                  H wo..~ t ~                                                                               i:v\ \ c., L~W\ \ ,-"\ ~ \- .,__ ~vi i'.Yl s
   ~
            e>-                                           i,..   Q ""'           v~ ~ ,
            " rv~
           \N\·1~
                               0-. (\     \< "l}w n
                                  d\t,f\d-vA~v'his~ ~ )ftJJ ~~ ~
                                                                 ,✓t     t>- ~"" ;,    <• r i $ \
                                                                                            t¥12(2e:;lq
                                                                                                           ~ r
                                                                                                              1
                                                                                                                     -\ f lM ht i' \
                                                                                                                          a W\          ts_
                                                                                                                                       :'lo\ p\ oy,u. ~ /
                                                                                                                                      p~t,;ff_
                                                      (f,,t..,A:r / C.~ r,, _./ er;,~,;{; - 12)/17
      ·~·
          LUeOf R:
             -1~
                 4 latlORS
                       ·   a tke nR:tettCaJi
                           nCt     A    •    swi
                                              Witho·Isa b't·  ·
                                                         1 1t1es ,     . . .        ·      ., ~                                 t{[ul
                                                                                              r-,
 the Family and Medical Leave Act, 29 U.S.C. § 2601 et
 (including its Human Rights Law), th
                                                            .,    w or State Executive Law
                                                 ork City Administrative Code (including its
 Human Rights ~aw), the Ne . r abor Law, and any other federal, state or local constitution, ~
                                                                                                                                <;~
 stat       ,            ,                        .

                             .b..-----+1~~~~~~~--Al~:--l'fflT~vJrr~-r:ih:ri-r~~4,...,...H'\ff)
 unemployment or workers' compe                                                                        .........~--....    ee
 benefit plans as applicable on the d                                                                            y anse after
 Plaintiff signs this Agreement.                                            ..... ,,,It, ......... ,,,     om bringing a        ~I~
 charge to the Equal Em                                                                                    ions Board or         ,, iA..,1~
  •     ••     ·   ·        fi        ~~~~-::--                                                              suit of such a         f
                                         , ..t't'""al, grievance, demand, lawsuit or action, except where such a


                       7.        Acknowledgments a_nd_Atlirmations.

                      a.             Gonzalez affinns that in the Action she has asserted claims
 seeking unpaid wage or overtime pay under the Fair Labor Standards Act, the New York State
 Labor Law, and/or any other law, regulation or basis and affinns that there is a bona fide dispute
 as to such FLSA claims which are being settled and released by this Agreement.

                                 b.                 No Further Claims. Gonzalez and Defendants acknowledge
 that they have no further claims, damages. losses against each other and that any and alt claims
 are resolved by this Settlemen~ Agreement.

                      c.             Gonzalez affim1s that, through the date of her signature
 below, she has been paid and/or has received all leave {paid or unpaid). compensation. wages,
 bonuses, commissions, and/or benefits to which she may be entitled and that no other leave (paid
 or unpaid), compensation, wages, bonuses, commissions and/or benefits are due to her.


                 8.      Relief For Breach Of This Agreement. In the event of a breach ·of this
· Agreement, the parties agree that the non~breaching party shall have the right to seek all
  remedies available at law against the breaching party.

                9.     Taxation. Plaintiff agrees that Defendants have not provided any advice
 or representations regarding the taxation of the Consideration and Gonzalez agrees to obtain
 independent advice in that regard. Plaintiff agrees that, to the extent that any federal, state or
 local taxes may be or become due or payable as a result of the above payment, she shall be solely
 responsible for paying her share of such taxes.

                10.    Governing Law and Interpretation. This Agreement shall be governed
 and confonned in accordance with the laws of the State of New York without regard to its
 conflict or choice of law provisions. ln the event the Gonzalez or Defendants breaches any
 provision of this Agreement, Gonzalez and Defendants affirm that either may institute an action

                                                                 3
    to specifica1ly enforce any term or tenns of this Agreement. The parties agree that this
    Agreement will be submitted to the Court in the Action for approval. If any provision of this
    Agreement is declared illegal or unenforceable by the Court, the parties agree only such
    provision(s) shall be invalid or unenforceable without invalidating or rendering unenforceabloe
    the remaining provisions hereof. If the General Release language in Paragraphs 2 and/or 3 is
    found to be illegal or unenforceable, however, Gonzalez and Defendants agree to execute
[   binding replacement releases.

                  11.    Amendment. This Agreement may not be modified, altered or changed
    without the express written consent of both parties wherein specific reference is made to this
    Agreement.

                    12.     Non-admission of.Wrongdoing. Plaintiff believes that this settlement is
    fair and reasonable, and authorizes her attorney to seek from the Court approval of the settlement
    as fair and reasonable under the FLSA, and dismissal of the Action with prejudice. The parties
    agree that neither this Agreement nor the furnishing of the consideration for this Agreement shall
    be deemed or construed at any time for any purpose as an admission by any party of any liability
    or unlawful conduct of any kind.

                    13.     Entire Agreement. This Agreement sets forth the entire agreement
    between the parties hereto, and fully supersedes any prior agreements or understandings between
    the parties. Gonzalez acknowledges she has not relied on any representations, promises, or
    agreements of any kind made to her in connection with her decision to accept this Agreement,
    except for those set forth in this Agreement, and Gonzalez's consent to this Agreement is given
    freely, voluntarily, and with full knowledge and understanding of this Agreements contents.

                   14.    Section Headings. Section headings are used herein for convenience of
    reference only and shall not affect the meaning of any provision of this Agreement.

                   15.     Legal Fees. Except as provided for in this Agreement, each party will be
    responsible for its own legal fees or costs, if any, incurred in connection with the negotiation,
    ~ettlement and delivery of this Agreement.

                    16.     Joint Participation in Preparation of Agreement. The Parties
    participated jointly in the negotiation and preparation of this Agreement, and each party has had
    the opportunity to obtain the advice of legal counsel and to review, comment upon. and redraft
    this Agreement. Accordingly, it is agreed that no rule of construction shall apply against any
    party or in favor of any party. This Agreement shall be construed as if the Parties jointly
    prepared this Agreement, and any uncertainty or ambiguity shall not be interpreted against any
    one party and in favor of the other.

                   17.   Competency to Waive Claims. At the time of considering or executing
    this Agreement, Ms. Gonzalez was not affected or impaired by illness, use of alcohol. drugs or
    other substances or otherwise impaired. Ms. Gonzalez is competent to execute this Agreement
    and knowingly and voluntarily waives any and all claims she may have against Defendants and
    Releasees.

                                                    4
GONZALEZ HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR
DA VS TO REVIEW THIS AGREEMENT, HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT AND HAS CONSULTED
WITH HER COUNSEL, ABDUL KARIM HASSAN, ESQ. REGARDING THE
AGREEMENT.

GONZALEZ AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE,
MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS ABOVE, GONZALEZ
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
SHE HAS OR MIGHT HAVE AGAINST DEFENDANTS.

              IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:


PLAINTIFF:                                     DEFENDANTS:

MARGARITA GONZALEZ                             TALON AIR, LLC f/k/aTALON AIR INC.


B:mrut~ li/{_
Date:   //
             I
                 '-/ /;
                   I
                          q
                                               By: --

                                               Print Name
                                                       -----------
                                               Title
                                                    --------------
                                               Date:
                                                     -------------

                                               ADAM KATZ


                                               Date: _ _ _ _ _ _ _ _ _ _ _ __




                                           5
GONZALEZ HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) CALENDAR
DAVS TO REVIEW THIS AGREEMENT, HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT AND HAS CONSULTED
WITH HER COUNSEL, ABDUL KARIM HASSAN, ESQ. REGARDING THE
AGREEMENT.                                                    .

GONZALEZ AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE,
MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER
THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED· TO EXECUTE THIS AGREEMENT, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS ABOVE, GONZALEZ
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
SHE HAS OR MIGHT HAVE AGAINST DEFENDANTS.

              IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
this Agreement and Release as of the date set forth below:


PLAINTIFF:                                    DEFENDANTS:

MARGARJTA GONZALEZ                            TALON AIR, LLC f/k/a TALON AIR INC.

By: _ _ _ _ _ _ _ _~                          By: _ _ _ _ _ _ _ _ _ _ __

Date: _ _ _ _ _ _ _ _ _ __                    Print Name
                                                           ----------
                                              Title_ _ _ _ _ _ _ _ _ _ _ __

                                              Date: _ _ _ _ _ _ _ _ _ _ __




                                              ~~
                                              Date: I ~LC\




                                          5
                                                            CALENDAR
    GONZ ALEZ HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21)
                                                               NG TO
    DAYS TO REVIE W THIS AGREEMENT, HAS BEEN ADVISED IN WRITI
                                                          CONSULTED
    CONSU LT WITH AN ATTORNEY BEFOR E SIGNING IT AND HAS
                                       HASSA N, ESQ, REGAR  DING THE
    WITH HER COUNSEL, ABDUL KARIM
    AGREE MENT .
                                                              OTHER WISE,
     GONZ ALEZ AGREES THAT ANY MODIFICATIONS, MATE RIAL OR
                                                                  MANNER
     MADE TO THIS AGREE MENT DO NOT RESTA RT OR AFFEC T IN ANY
                                         DAR DAY CONSI DERAT ION PERIO D.
     THE ORIGI NAL TWENTY-ONE (21) CALEN
                                                                  LL THE
     HAVING ELECT ED TO EXECUTE TIDS AGREEMENT, TO FULFI
                                                                GONZ ALEZ
     PROM ISES AND TO RECEI VE THE SUMS AND BENEFITS ABOVE,
                                                                    S INTO
     FREEL Y AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER
                                        , SETTL E AND RELEA SE ALL CLAIM S
     THIS AGREE MENT INTENDING TO WAIVE
     SHE HAS OR MIGHT HAVE AGAINST DEFENDANTS.

                   IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
     this Agreement and Release as of the date set forth below:


     PLAIN TIFF:                                     DEFENDANTS:

     MARGARITA GONZ ALEZ                             TALON AIR, LLC f/k/a TALON AIR INC.


     By: _ _ _ _ _ _ _ _~                            By:
                                                             ~
                                                              L/)<:
     Date: ___ ___ ___ ___ _ _                       Print Name    :SA.111 e 3   f Hitt{
                                                     Title        C[o
                                                     Date:    ~

    ~~
       ~~                                            ADAM KATZ


    --..
           /s/ Arthur D. Spatt
                                                     Date:
                                                             --- --- --- --- -
    VV Vf'"      ,
r
    U,)0).                       I y/1111

                                                 5
